NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2723-11T1



L.J. ZUCCA, INC.,
                                      APPROVED FOR PUBLICATION
      Plaintiff-Appellant/
      Cross-Respondent,                   January 9, 2014

v.                                      APPELLATE DIVISION

ALLEN BROS. WHOLESALE
DISTRIBUTORS INC., and
PLAINFIELD TOBACCO & CANDY
CO., INC., a/k/a RESNICK
DISTRIBUTORS,

      Defendants-Respondents/
      Cross-Appellants,

and

ASSOCIATED WHOLESALERS INC.,
BEE GEE CANDY CO., INC.,
CONSOLIDATED SERVICE
DISTRIBUTORS, INC.,
CONTINENTAL TOBACCO & CANDY
INC., COOPER-BOOTH WHOLESALE
COMPANY,[1] EBY-BROWN COMPANY
L.L.C., M & J WHOLESALE, INC.,
M. BERNSTEIN & SONS,
MCLANE/MIDATLANTIC, INC.,
RAINBOW HEAVEN DISTRIBUTION,
L.L.C., S & K IMPORTS, INC.,

1
  After briefs had been filed on these appeals, respondent
Cooper-Booth Wholesale Company filed a petition for bankruptcy
in federal court, and we dismissed the appeal as to Cooper-
Booth only.
STARKMAN GENERAL PRODUCTS,
SUN WHOLESALE, INC., and
VIKISHA CORP.,

      Defendants-Respondents,

and

BUCKS COUNTY CIGAR & CANDY,
GRABER BROTHERS, INC., GIBBY'S
WHOLESALE, GLIKIN BROTHERS, INC.,
HAROLD LEVINSON ASSOCIATES, INC.,
JOSEPH FRIEDMAN AND SONS OF NJ, INC.,
KLEIN CANDY CO. L.P., MANDEL TOBACCO
CO. OF NJ, INC., MIDDLESEX TOBACCO &
CONFECTIONARY CO., INC., OCEAN TOBACCO,
INC., PLANET WHOLESALE INC., and VALUE
KING WHOLESALE, INC.,

      Defendants[2].

________________________________________

           Argued September 23, 2013 – Decided January 9, 2014

           Before Judges Yannotti, Ashrafi and Leone.

           On appeal from Superior Court of New Jersey,
           Law Division, Cumberland County, Docket No.
           L-834-07.

           Daniel R. Chemers, of the District of
           Columbia, Maryland, and Pennsylvania bars,
           admitted pro hac vice, argued the cause for
           appellant/cross-respondent L.J. Zucca, Inc.
           (Saul Ewing, L.L.P., attorneys; Mr. Chemers,
           of counsel and on the brief; Francis X.
           Riley III and Sarah F. Lacey of the Maryland
           bar, admitted pro hac vice, of counsel and
           on the brief).

2
  The record on appeal does not show clearly whether these listed
defendants were served with a notice of appeal and should be
designated as respondents. Some defendants entered into
settlements with plaintiff. Others may still be active parties.



                                2                         A-2723-11T1
Marvin J. Brauth argued the cause for
respondents/cross-appellants (Wilentz,
Goldman & Spitzer, attorneys for Plainfield
Tobacco & Candy Co., Inc. a/k/a Resnick
Distributors, Inc.; Pepper Hamilton, L.L.P.,
attorneys for Allen Brothers Wholesale
Distributors, Inc.; Mr. Brauth, of counsel
and on the joint brief; Karin K. Sage and
Michael T. Pidgeon, on the joint brief).

Julian Wilsey argued the cause for
respondent Consolidated Service
Distributors, Inc. (Franzblau Dratch,
attorneys; Mr. Wilsey, on the brief).

Amanda J. Lavis and Robert J. Tribeck
(Rhoads & Sinon, L.L.P.), of the
Pennsylvania bar, admitted pro hac vice,
attorneys for respondent Associated
Wholesalers Inc. (Ms. Lavis and Mr. Tribeck,
on the brief).

Cooper Levenson April Niedelman & Wagenheim,
P.A., attorneys for respondents Bee Gee
Candy Co., Inc., and Starkman General
Products (Katherine M. Morris, on the
brief).

Paul V. Lucas, Jr. (Greenberg, Trager &
Herbst, L.L.P.) and Kalvin Kamien
(Greenberg, Trager & Herbst, L.L.P.) of
the New York bar, admitted pro hac vice,
attorneys for respondents Continental
Tobacco & Candy Inc., M. Bernstein & Sons,
and Rainbow Heaven Distribution, L.L.C.
(Messrs. Lucas and Kamien, on the brief).

Blank Rome, L.L.P., attorneys for respondent
Cooper-Booth Wholesale Company; Chance &
McCann, L.L.C., attorneys for respondent
Eby-Brown Company L.L.C.; Stradley Ronon
Stevens & Young, L.L.P., attorneys for
respondent McLane/MidAtlantic, Inc.;
Lawrence Kalikhman (Kalikhman & Rayz,
L.L.C.) and Eric Rayz (Kalikhman & Rayz



                     3                         A-2723-11T1
            L.L.C.) of the Pennsylvania bar, admitted
            pro hac vice, attorneys for respondent S & K
            Imports, Inc.; and Miller, Myerson & Corbo,
            attorneys for respondent Vikisha Corp.
            (Stephen M. Orlofsky, Sheila E. Branyan, of
            the Pennsylvania bar, admitted pro hac vice,
            Kevin P. McCann, Shanna McCann, Francis X.
            Manning, Mr. Rayz, and Gerald D. Miller, on
            the joint brief).

            Choi & Park, L.L.C., attorneys for
            respondent M & J. Wholesale, Inc. (Chull S.
            Park, on the brief).

            David A. Avedissian, attorney for respondent
            Sun Wholesale, Inc.

    The opinion of the court was delivered by

ASHRAFI, J.A.D.

    Plaintiff L.J. Zucca, Inc., a wholesaler of cigarettes and

other products, filed this action in 2005 against twenty-eight

other wholesalers alleging violations of New Jersey's Unfair

Cigarette Sales Act of 1952 ("the UCSA" or "the Act"), N.J.S.A.

56:7-18 to -38.    Plaintiff now appeals from orders of the Law

Division entered in November and December 2011 that denied its

motion for partial summary judgment against one of the

defendants and instead granted summary judgment to all

defendants, thus dismissing plaintiff's complaint in its

entirety.     Plaintiff also appeals from earlier orders dated

February 3 and 23, 2009, that dismissed its claims against two

of the defendants pursuant to the entire controversy doctrine,

Rule 4:30A.



                                  4                         A-2723-11T1
    Two defendants, Allen Bros. Wholesale Distributors Inc.

("Allen Bros.") and Plainfield Tobacco & Candy Co., Inc., a/k/a

Resnick Distributors ("Resnick"), cross-appeal from December 17,

2010 orders that denied their motions for summary judgment on

the ground that plaintiff lacks standing to bring a private

enforcement action under the UCSA.

    We affirm on the standing issue and on the denial of

partial summary judgment to plaintiff as to liability of one of

the defendants.   We reverse the orders dismissing plaintiff's

amended complaint and remand to the Law Division for further

proceedings consistent with this opinion.

                                I.

    Plaintiff claims defendants violated the UCSA by engaging

in underpricing of cigarettes on the wholesale market.    After

six years of pleadings, discovery, and motion practice,

defendants prevailed on their motions for summary judgment.      We

view the relevant facts most favorably to plaintiff as the party

against whom summary judgment was entered.   See R. 4:46-2(c);

Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540

(1995).

    The wholesale cigarette market in New Jersey is very

competitive.   The State imposes few administrative barriers on

new entrants to the market, and the expenses of initial entry




                                5                           A-2723-11T1
are not formidable.    There are about one hundred or more

wholesalers and subjobbers3 in the State.    No person or entity

controls a majority of the market.    In fact, defendant Resnick,

which is one of the larger wholesalers, held only about seven

percent of the Statewide market at the time relevant to this

litigation.

     The Director of the New Jersey Division of Taxation ("the

Director") periodically issues a pricing schedule for all

cigarette brands.     The schedule sets minimum base prices under

the UCSA that wholesalers must presumptively charge their

retailer accounts.    The prices are calculated in accordance with

a provision of the Act, N.J.S.A. 56:7-22, and a formula set

forth in an implementing regulation, N.J.A.C. 18:6-3.1(b).      The

formula determines the base price for each brand of cigarette by

adding "the basic cost of cigarettes and the total face value of

any tax stamps required by the New Jersey Cigarette Tax Act

[N.J.S.A. 54:40A-1 to -43] and any municipal ordinance, [and]

the presumed cost of doing business by the wholesalers . . . as


3
  As we understand it, subjobbers buy cigarettes from licensed
wholesalers and resell them to retailers, generally those with a
lower volume of cigarette sales. See Eby-Brown Co. v. Wis.
Dep't of Agric., 213 F. Supp. 2d 993, 997 (W.D. Wis. 2001),
aff'd, 295 F.3d 749 (7th Cir. 2002). New Jersey imposes even
fewer administrative barriers on subjobbers than on stamping
wholesalers. Stamping indicates payment of cigarette taxes.




                                  6                          A-2723-11T1
defined in [N.J.A.C. 18:6-1.1] (Definitions) of this Chapter."

N.J.A.C. 18:6-3.1(b).

       Generally, N.J.S.A. 56:7-19 and N.J.A.C. 18:6-1.1, define

"[b]asic cost of cigarettes" as the manufacturer's "invoice cost

of cigarettes to the . . . wholesaler," with certain potential

adjustments, including cigarette taxes if not already added to

the invoice cost.    The "cost of doing business" for a wholesaler

is presumed by N.J.S.A. 56:7-22(b) and N.J.A.C. 18:6-1.1 to be

5.25% of the "'basic cost of cigarettes' to the wholesaler" plus

a presumed 0.75% for cartage costs if paid by the wholesaler.4

       In other words, the Director's price schedule begins with

the invoice price the wholesaler pays manufacturers for


4
    N.J.S.A. 56:7-22(b) states:

            [T]he "cost of doing business by the
            wholesaler" shall be presumed to be 5.25% of
            the "basic cost of cigarettes" to the
            wholesaler, plus cartage to the retail
            outlet, if performed or paid for by the
            wholesaler, which cartage cost, in the
            absence of the filing with the director of
            satisfactory proof of a lesser or higher
            cost, shall be deemed to be 3/4 of 1% of the
            "basic cost of cigarettes" to the
            wholesaler.

N.J.A.C. 18:6-1.1, lists the types of expenses that shall be
considered in determining a wholesaler's cost of doing business
but also states that the cost will be presumed to be the
percentages as quoted above in the statute, "[i]n the absence of
the filing with the Director of satisfactory proof of a lesser
or higher cost of doing business."



                                  7                        A-2723-11T1
cigarettes, adds cigarette taxes, allows for certain adjust-

ments, and finally adds a presumptive percentage as the "cost of

doing business" or overhead costs.   Using this formula, the

price schedule sets the minimum wholesale price for each brand.

    Plaintiff's amended complaint did not allege that

defendants overtly charged retailers prices below the Director's

price schedule.   Rather, it alleged that defendants have for

years given cash rebates and other credits to their retailer

accounts, and that these concessions effectively drop the

wholesalers' true prices below those shown on their invoices and

below the prices fixed by the Director.   No defendant had

obtained the Director's approval to charge retailers prices

lower than the Director's schedule, or to give rebates, credits,

or other concessions.

    After several years of document and deposition discovery,

plaintiff attempted to establish the legal parameters of its

private enforcement case with a "test" motion for partial

summary judgment on the liability of one defendant.   Plaintiff

used information it had developed in discovery to show that

defendant Resnick's effective prices were below those in the

price schedule.   Resnick's president had admitted in deposition

that rebates and credits it had granted to its retailer accounts

resulted in its actual prices being lower than those approved by




                                8                            A-2723-11T1
the Director.   Resnick claimed it was compelled to provide such

concessions, as did many other wholesalers and subjobbers, in

order to stay competitive in the cigarette market.

    Resnick denied that the effective prices it charged its

retailer accounts were below its own costs, and plaintiff

produced no evidence to the contrary.   In fact, neither side

produced evidence of the actual overhead costs of cigarette

sales incurred by Resnick or any of the defendants.   Discovery

was not complete at the time of the summary judgment motions,

and actual costs to defendants were not addressed in the summary

judgment record.   No expert reports were produced regarding the

economics of any party's business activities.

    Plaintiff conceded it could not prove Resnick or any other

defendant had the ability to recoup the losses it allegedly

suffered when it underpriced its cigarettes, or even that

Resnick or any other defendant in fact suffered losses as a

result of the underpricing.   Plaintiff's executive vice-

president testified in deposition that some out-of-state

wholesalers had lower labor and overhead costs than New Jersey

wholesalers and, consequently, were able to sell cigarettes at

lower prices than those set by the Director.    This testimony

contradicted plaintiff's claim that defendants sold cigarettes

at a loss.   Nevertheless, plaintiff maintained it was entitled




                                9                           A-2723-11T1
to partial summary judgment against Resnick because, as a matter

of law, Resnick's admitted rebates and credits violated the Act.

    Defendants, on the other hand, contended that plaintiff

could not prove defendants had the ability to recoup alleged

underpricing losses in the highly competitive cigarette market

and, therefore, that they had the anticompetitive intent

required to prove a violation of the UCSA.    Because intent to

injure competitors or to destroy or lessen competition is an

element of a UCSA violation, and because antitrust law views the

ability to recoup losses as vital to proving such a violation,

defendants claimed they were entitled to summary judgment.

    The trial court agreed with defendants.    It concluded that

"predatory intent" in conformity with antitrust law must be

proven to show a violation of the UCSA.   Because plaintiff

concededly could not prove predatory intent, all defendants were

entitled to summary judgment.

                                II.

    Urging affirmance of the trial court's decision, defendants

argue that the UCSA requires a private party such as plaintiff

to prove the following three elements in an enforcement action:

(1) that plaintiff has standing to seek relief under the Act,

specifically, that plaintiff was "injured" by the violations of

the Act it alleges; (2) that a defendant has priced its




                                10                         A-2723-11T1
cigarettes below its own costs for those products, not just

below the Director's price schedule; and (3) that the defendant

had "predatory intent" in pricing its cigarettes below its

costs, or in granting rebates or other concessions to retailers.

    As to the last of the three elements, defendants argue the

concept of predatory intent under the UCSA conforms to antitrust

law and means "a dangerous probability" or at least "a

reasonable prospect" that the defendant will recoup its losses

through later monopolistic high pricing of the cigarettes

("supracompetitive pricing").   See Brooke Group Ltd. v. Brown &

Williamson Tobacco Corp., 509 U.S. 209, 224, 113 S. Ct. 2578,

2588, 125 L. Ed. 2d 168, 187 (1993); see also Cargill, Inc. v.

Monfort of Colorado, Inc., 479 U.S. 104, 117, 107 S. Ct. 484,

493, 93 L. Ed. 2d 427, 440 (1986) ("Predatory pricing may be

defined as pricing below an appropriate measure of cost for the

purpose of eliminating competitors in the short run and reducing

competition in the long run.").    Defendants focus most

prominently on the fact that the wholesale cigarette market in

New Jersey is not at risk of any person or entity gaining a

monopoly and injuring competitors by future supracompetitive

pricing, but overall, they also contend that plaintiff cannot

prove any of the three necessary elements of its cause of

action.




                                  11                        A-2723-11T1
    Plaintiff, on the other hand, contends that the UCSA is not

antitrust legislation requiring a showing of predatory intent.

It contends the UCSA is legislation fixing floor prices for

cigarettes as a means of fostering fair competition.     Plaintiff

argues that a private enforcement action requires only proof

that a defendant sold cigarettes at effective prices below those

authorized by the Director, or that a defendant granted rebates

or other concessions to its retailer accounts without the

Director's prior approval.     According to plaintiff, the

Director, rather than each individual wholesaler, determines the

minimum prices that wholesalers must charge, and defendants are

bound by the Director's price schedule unless they have received

prior approval to charge lower prices, which no defendant has

obtained.     Plaintiff contends that the statutory requirement

that a defendant have intended to injure competitors or to

destroy or lessen competition is presumed upon proof of

violations of the Director's price schedule or upon proof of a

defendant engaging in the other prohibited acts.

    The dispute involves an issue of statutory interpretation.

Therefore, our standard of review is plenary.     See McGovern v.

Rutgers, the State Univ. of N.J., 211 N.J. 94, 107-08 (2012);

Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366,

378 (1995).




                                  12                         A-2723-11T1
    We commend all counsel for excellent briefing of the

disputed legal issues, but we adopt in its entirety neither

side's interpretation of the Act.

                                  A.

    We first address the issue of plaintiff's standing to bring

an enforcement action pursuant to the UCSA.       Whether a party has

standing is a threshold inquiry.       Spinnaker Condo. Corp. v.

Zoning Bd. of Sea Isle City, 357 N.J. Super. 105, 110 (App.

Div.), certif. denied, 176 N.J. 280 (2003).       If defendants Allen

Bros. and Resnick are correct in their cross-appeal that

plaintiff lacks standing, the other issues are moot, and

plaintiff's amended complaint should be dismissed against all

defendants.

    As a question of law, the issue of standing is subject to

plenary review on appeal.   In re Project Authorization Under

N.J. Register of Historic Places Act, 408 N.J. Super. 540, 555

(App. Div. 2009), certif. denied, 201 N.J. 154 (2010).

    The UCSA authorizes an enforcement action "to prevent,

restrain or enjoin a violation, or threatened violation, of any

of the provisions of this act."     N.J.S.A. 56:7-32(a).    Standing

to seek such injunctive relief is conferred as follows:

         Such an action may be instituted by any
         person injured by any violation or
         threatened violation of this act or by the
         Attorney-General, upon the request of the



                                  13                          A-2723-11T1
         director. . . . In such action it shall not
         be necessary that actual damages to the
         plaintiff be alleged or proved . . . .

         [Ibid. (emphasis added).]

Additionally, subsection b of the same statute permits a private

action for money damages.

    Thus, a private party may sue for money damages, or it may

seek only injunctive relief even if it suffered no actual

damages, provided it was "injured by any violation or threatened

violation" of the Act.   Here, plaintiff sought both money

damages and injunctive relief, alleging that defendants' rebate

and pricing practices caused it to lose or become unable to

compete for business from defendants' retailer accounts,

resulting in a loss of market share and profits.

    Allen Bros. and Resnick argue that plaintiff cannot prove

the requisite injury.    They assert plaintiff has presented no

competent proof that it actually lost a single retailer account

as a consequence of defendants' business practices.    They

contend that the UCSA should be interpreted similarly to the

private enforcement provision of the New Jersey Consumer Fraud

Act, N.J.S.A. 56:8-1 to -195, relying in particular on the

Supreme Court's restriction of that act's enforcement provision

in Weinberg v. Sprint Corp., 173 N.J. 233 (2002).




                                 14                           A-2723-11T1
    The Consumer Fraud Act, however, restricts standing of a

private claimant to "any person who suffers an[] ascertainable

loss of moneys or property" from the unlawful conduct prohibited

by that law.   N.J.S.A. 56:8-19 (emphasis added).    It permits

only the Attorney General to maintain an action solely for

injunctive relief.    Weinberg, supra, 173 N.J. at 250.   The UCSA

is not the same.     A private party may maintain an action for

injunctive relief without proof that it suffered a monetary

loss.   N.J.S.A. 56:7-32(a).

    The trial court rejected defendants' arguments on standing

because plaintiff had alleged actual damages, and it could not

be expected to substantiate its damages before discovery was

completed.   The trial court also relied on the specific language

of the UCSA we have quoted and concluded that plaintiff had

alleged sufficient injury to pursue its claims regardless of

whether it had sustained any actual damages.

    Our courts have adopted a liberal approach to standing.

Crescent Park Tenants Ass'n v. Realty Equities Corp., 58 N.J.
98, 101 (1971).    Standing requires "a sufficient stake and real

adverseness with respect to the subject matter of the

litigation" and a "substantial likelihood of some harm visited

upon the plaintiff in the event of an unfavorable decision."      In

re Adoption of Baby T., 160 N.J. 332, 340 (1999).




                                  15                        A-2723-11T1
    The UCSA creates a factual presumption of intent to injure

competitors by the underpricing of cigarettes, or by granting

rebates or other concessions.    See N.J.S.A. 56:7-20(d).   Injury,

which is distinct from actual proven monetary damages, can occur

because the aggrieved wholesaler is compelled to compete for

sales with a competitor that underprices its cigarettes.

    We conclude, as did the trial court, that plaintiff

demonstrated presumptively such an injury and therefore had

standing to bring an enforcement action for injunctive relief,

even if it could not prove actual monetary losses.

                                 B.

    With respect to proof of defendants' underpricing of their

cigarette products, plaintiff cites N.J.S.A. 56:7-22(b) and

N.J.A.C. 18:6-1.1 (quoted or summarized in footnote 4 of this

opinion) in support of its contention that only the Director may

approve wholesale prices below those set by the pricing

schedule.    Defendants dispute that position and contend that

plaintiff must prove the prices a defendant charged were not

only below those set by the Director's pricing schedule but also

below the defendant's own costs for the cigarette products.

    The UCSA provides:

            It shall be unlawful and a violation of
            this act:




                                 16                         A-2723-11T1
            a. For any . . . wholesaler . . . with
            intent to injure competitors or destroy or
            substantially lessen competition--

            (1) to advertise, offer to sell, or sell, at
            . . . wholesale, cigarettes at less than
            cost to such . . . wholesaler, as the case
            may be,

            (2) to offer a rebate in price, to give a
            rebate in price, to offer a concession of
            any kind, or to give a concession of any
            kind or nature whatsoever in connection with
            the sale of cigarettes . . . .

            [N.J.S.A. 56:7-20(a).]

    The statute prohibits sales below a wholesaler's own costs

under subsection (1), or rebates or similar price concessions

under subsection (2), both with the intent to injure competitors

or to destroy or substantially lessen competition.       Ibid.

Plaintiff's argument that the statute is violated when a

defendant sells below the Director's floor prices, regardless of

the wholesaler's actual costs, is contradicted by the text of

the statute.    The statute specifies that an offending sale is

one that is made at "less than cost to such . . . wholesaler."

N.J.S.A. 56:7-20(a)(1) (emphasis added).    The UCSA separately

defines the term "cost to the wholesaler," N.J.S.A. 56:7-22(a),

according to which definition the Director calculates the price

schedule.    But the violation provision refers to the cost to

"such" wholesaler.    See also N.J.S.A. 56:7-20(d) (sale of

cigarettes by wholesaler "at less than cost to him" (emphasis



                                 17                              A-2723-11T1
added) establishes a prima facie case of intent under the

statute to injure competitors or to harm competition).

    Nor do the implementing regulations suggest a different

interpretation.   Compare N.J.A.C. 18:6-2.1(a)(1) (prohibiting

wholesaler from selling at "less than cost") with N.J.A.C. 18:6-

2.2(a)(3) (prohibiting retailer from requesting a price "less

than 'cost to wholesaler'" as specially defined in regulations).

We conclude that N.J.S.A. 56:7-20(a)(1) prohibits sales in the

wholesale market only to the extent that they fall below actual

costs of the individual wholesaler.

    The Act creates a presumption of the individual whole-

saler's overhead costs, which is reflected in the Director's

price schedule by the use of a statutory and regulatory formula,

N.J.S.A. 56:7-22(b); N.J.A.C. 18:6-3.1(b).     But the use of a

presumption as a legal device means that the Director's price

schedule is not irrefutable proof that a wholesaler charged

prices below its own actual costs.     A wholesaler may present

evidence either to the Director or to "a court," N.J.S.A. 56:7-

28(a), that its actual costs are less than that set

presumptively by the price schedule.    Such evidence of lower

actual costs may include "a cost survey, pursuant to recognized

statistical and cost accounting practices."     N.J.S.A. 56:7-30.

Under the Act, a wholesaler may prove it actually has a lower




                                18                          A-2723-11T1
cost of doing business than the presumptive costs reflected in

the Director's schedule.

    The regulations also prohibit the sale of cigarettes at

prices below those in the Director's schedule, but only "in the

absence of proof of a lesser or higher cost of doing business."

N.J.A.C. 18:6-3.1(a).   While subsection (d) of the same

regulation states: "The sale of cigarettes by any wholesaler

. . . below the price specified on such minimum price list is

deemed prima facie evidence of a violation of the [UCSA],"

subsection (a) permits a defense based on the wholesaler's

actual cost of doing business.

    Therefore, contrary to plaintiff's position on appeal, we

hold it is not sufficient for plaintiff to prove that a

defendant sold cigarettes at effective prices below those set by

the Director's schedule.   To prove a violation of N.J.S.A. 56:7-

20(a)(1), plaintiff must prove that a defendant sold cigarettes

at prices below its own costs for the cigarettes.   Plaintiff may

rely on the statutory and regulatory presumptions, but

defendants have the opportunity to rebut plaintiff's prima facie

case by producing evidence of their actual costs.

    Here, neither side presented evidence of the actual costs

to each defendant of the cigarettes it sold, but discovery was

not completed.   Neither side was entitled to summary judgment




                                 19                        A-2723-11T1
regarding the issue of whether defendants' products were

underpriced under N.J.S.A. 56:7-20(a)(1).

       Plaintiff's prima facie underpricing case in accordance

with the Act allowed it to withstand summary judgment as to the

pricing element of an enforcement case.    Furthermore,

plaintiff's evidence that defendants offered rebates and

concessions constituted a prima facie case of violation of the

Act.   Defendants then had the burden of producing evidence that

their actual costs were less than those set by the statutory and

regulatory formulae, or to produce evidence that their pricing

practices, and their rebates and credits, lacked the requisite

intent to injure competitors or to destroy or lessen

competition.

       In response to plaintiff's motion for summary judgment,

Resnick relied in part on testimony that it provided rebates and

concessions to stay competitive with other wholesalers and

subjobbers who were doing the same.    A genuine issue of fact

existed as to whether Resnick had the requisite anticompetitive

intent to be found in violation of the Act.

       If defendants produce evidence of their actual costs that

are lower than those presumed by the Act, the ultimate burden of

persuasion on a violation of N.J.S.A. 56:7-20(a)(1) lies with

plaintiff to prove the prices defendants charged were in fact




                                 20                        A-2723-11T1
below their actual costs.   Moreover, plaintiff must bear the

ultimate burden of persuasion on defendants' intent, under

either subsection (1) or (2) of the statute, to injure

competitors or to destroy or substantially lessen competition.

                                C.

    The primary issue on appeal is what proofs the intent

element of the Act requires.   Plaintiff contends that the Act

and implementing regulations set floor prices for the cigarette

wholesale market, and that a violation can be shown based on the

statutory provision in N.J.S.A. 56:7-20(d) that underpricing, or

rebates or concessions, constitute prima facie proof of the

anticompetitive intent required by the Act.   The trial court

disagreed and concluded that plaintiff must prove "predatory

intent," as that concept is understood in federal and state

antitrust law.   See, e.g., Brooke Group, supra, 509 U.S. at 221-

25, 113 S. Ct. at 2587-89, 125 L. Ed. 2d at 185-87; Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 584, 106
S. Ct. 1348, 1354-55, 89 L. Ed. 2d 538, 550-51 (1986); Ideal

Dairy Farms, Inc. v. Farmland Dairy Farms, Inc., 282 N.J. Super.
140, 197-98 (App. Div.), certif. denied, 141 N.J. 99 (1995).

    In particular, the court concluded that plaintiff must

prove defendants intended and could reasonably expect to recoup

the losses they incurred in the underpricing of their cigarettes




                                21                        A-2723-11T1
by raising their prices above competitive levels once they

eliminated or impaired their competition.5   See Matsushita,

supra, 475 U.S. at 589-91, 106 S. Ct. at 1357-58, 89 L. Ed. 2d

at 554-55.   Plaintiff conceded that it could offer no evidence

to prove such predatory intent.    Consequently, the court granted

summary judgment to defendants and dismissed plaintiff's claims.

     On appeal, plaintiff contends the Act is not antitrust

legislation but a law that sets minimum prices for cigarettes to

protect both competition and competitors in the market.

Plaintiff argues that the UCSA's intent provision does not


5
  In Brooke Group, supra, 509 U.S. at 224, 113 S. Ct. at 2588,
125 L. Ed. 2d at 187, the United States Supreme Court explained
the concept of predatory intent in antitrust cases:

          The second prerequisite to holding a
          competitor liable under the antitrust laws
          for charging low prices is a demonstration
          that the competitor had a reasonable
          prospect, or, under § 2 of the Sherman Act,
          a dangerous probability, of recouping its
          investment in below-cost prices. For the
          investment to be rational, the [predator]
          must have a reasonable expectation of
          recovering, in the form of later monopoly
          profits, more than the losses suffered.
          Recoupment is the ultimate object of an
          unlawful predatory pricing scheme; it is the
          means by which a predator profits from
          predation. Without it, predatory pricing
          produces lower aggregate prices in the
          market, and consumer welfare is enhanced.

          [(Citations and internal quotation marks
          omitted. Alteration in original.)].



                                  22                       A-2723-11T1
require proof of predatory intent but only intent to sell

cigarettes below minimum prices fixed by the Director.

    In response, defendants contend that the history of the

Act, and the interpretation of similar statutes in other

jurisdictions, lead to the conclusion that the UCSA is an

antitrust law that requires proof of predatory intent as

described.   Here, argue defendants, the undisputed evidence is

that the wholesale cigarette market in New Jersey is very

competitive, easy to enter, and not concentrated, no wholesaler

having a large share of the market.    Therefore, plaintiff cannot

show that any wholesaler will gain a monopoly in the market by

which it would recoup its losses.

    As we have stated, our conclusions disagree with both

sides' interpretations of the Act.    Regarding the intent element

of a violation, plaintiff's interpretation again cannot be

squared with the plain text of the statute, which explicitly

requires proof of an "intent to injure competitors or destroy or

substantially lessen competition," N.J.S.A. 56:7-20(a), that is,

proof of anticompetitive intent.     At the same time, such intent

does not necessarily equate to the precise meaning of predatory

intent discussed in federal antitrust law.

    The UCSA creates a presumption that sales below the

wholesaler's costs, or facilitated with rebates or concessions,




                                23                          A-2723-11T1
are intended to injure competitors or to lessen competition, and

therefore, are a violation of the Act.   N.J.S.A. 56:7-20(d)

provides in relevant part:

         Evidence of advertisement, offering to sell
         or sale of cigarettes by any . . .
         wholesaler . . . at less than cost to him,
         or evidence of any offer of a rebate in
         price or the giving of a rebate in price or
         an offer of a concession or the giving of a
         concession of any kind or nature whatsoever
         in connection with the sale of cigarettes
         . . . shall be prima facie evidence of
         intent to injure competitors and to destroy
         or substantially lessen competition.

         [(Emphasis added).]

    The implementing regulations further specify that sales at

prices below those in the Director's schedule are "deemed prima

facie evidence of a violation" of the statute.     N.J.A.C. 18:6-

3.1(d) (emphasis added).   But if, as plaintiff insists, such

sales in themselves constitute adequate proof of violations, the

reference to "prima facie evidence" would be superfluous.      A

prima facie case is not an irrefutable case.     A wholesaler that

sells below the Director's price schedule or below its own costs

can rebut a charge of violating the Act by presenting evidence

that it did not have the intent to destroy, lessen, or injure

competition.   Indeed, a statutory provision permits the

wholesaler to show it was compelled to sell below costs, or to




                                24                          A-2723-11T1
offer rebates or concessions, in order to compete in the market

with other wholesalers' prices.     N.J.S.A. 56:7-26.

    Plaintiff's view of the Act is further contradicted by our

State Supreme Court's remarks in Lane Distributors, Inc. v.

Tilton, 7 N.J. 349, 366 (1951), where the Court held

unconstitutional on grounds that do not affect this appeal the

UCSA as originally enacted.    The Court stated in Lane: "The

primary purpose of the Unfair Cigarette Sales Act is to prohibit

the sale of cigarettes by a wholesaler or retailer by unfair

practices below cost; it is not a price fixing statute . . . ."

Id. at 363 (emphasis added).

    Analogous below-cost statutes in other jurisdictions nearly

uniformly require proof of anticompetitive intent or effect.

See Simonetti, Inc. v. State, 132 So. 2d 252, 262-63 (Ala.

1961); McLane Co. v. Weiss, 965 S.W.2d 109, 110 (Ark. 1998);

Twin City Candy & Tobacco Co. v. A. Weisman Co., 149 N.W.2d 698,

703-05 (Minn. 1967).   But see May's Drug Stores, Inc. v. State

Tax Comm'n, 45 N.W.2d 245, 251-52 (Iowa 1950) (no anti-

competitive intent required).     Proof of underpricing is not

sufficient to prove a violation of the Act, unless the defendant

presents nothing to rebut the prima facie case of anti-

competitive intent.




                                  25                        A-2723-11T1
    We also reject, however, defendants' interpretation of the

statute.    Defendants contend plaintiff must prove affirmatively

a predatory intent in underpricing of defendants' cigarette

products.    They argue that plaintiff must prove, in conformity

with federal antitrust law, a dangerous probability or a

reasonable prospect that defendants can recoup their losses by

future supracompetitive prices.

    In support of this interpretation, defendants argue that

the Director views the intent element as they do.    In re-

adopting the implementing regulations, the Division of Taxation

commented that one danger of the practices forbidden by the Act

was "large dealers [driving] out small competitors by selling

below cost," and thereby "establish[ing] a monopoly, and

rais[ing] prices exorbitantly."    Proposed Readoption: N.J.A.C.

18:6, 16 N.J.R. 228, 229 (Feb. 6, 1984).    Defendants extrapolate

from these comments and from the case law of other jurisdictions

that the New Jersey UCSA should be read as an antitrust law

designed to prevent monopolization of the industry.

    The Court in Lane noted that many state below-cost statutes

were inspired by federal antitrust legislation.    Lane, supra, 7

N.J. at 364.    Most of these statutes, including our own, were

enacted at about the same time as the Robinson-Patman Act, by

which Congress amended federal antitrust laws to prohibit




                                  26                          A-2723-11T1
pricing discrimination "where the effect of such discrimination

may be substantially to lessen competition or tend to create a

monopoly in any line of commerce, or to injure, destroy, or

prevent competition."   15 U.S.C.A. § 13(a); see also Baseline

Liquors v. Circle K Corp., 630 P.2d 38, 40 (Ariz. Ct. App.)

(unfair sales acts of several states were adopted in the wake of

the Robinson-Patman Act), cert. denied sub nom. Skaggs Drug

Ctrs., Inc. v. Baseline Liquors, 454 U.S. 969, 102 S. Ct. 515,

70 L. Ed. 2d 387 (1981).

    Proof of a violation of the Robinson-Patman Act, 15

U.S.C.A. § 13(a), requires proof of at least a "reasonable

prospect" of recoupment through monopoly pricing, and proof of a

violation under the Sherman Antitrust Act, 15 U.S.C.A. § 2,

requires proof of "a dangerous probability, of recouping

[losses] in below-cost prices."    Brooke Group, supra, 509 U.S.

at 224, 113 S. Ct. at 2588, 125 L. Ed. 2d at 187.     Defendants

argue that the same reasonable prospect or dangerous probability

of recoupment must be proven by plaintiff in this case.

    Most other jurisdictions that have interpreted their below-

cost statutes did so before the Brooke Group decision.      Only one

state court has explicitly mentioned recoupment as a component

of the intent element, and then, only in passing.     See McLane

Co., supra, 965 S.W.2d at 113-14.      The state cases do not go so




                                  27                         A-2723-11T1
far as defendants argue in requiring that proof of anti-

competitive intent match antitrust laws.

     Legal authority in our own jurisdiction is sparse bearing

on interpretation and application of the UCSA.    The Law Division

has observed that the Act's purpose was to "prohibit the sale of

cigarettes at less than cost because the use of cigarettes as a

'loss-leader'6 is an unfair and deceptive practice."   Coast

Cigarettes Sales, Inc. v. Mayor and City Council of Long Branch,

121 N.J. Super. 439, 447 (Law Div. 1972).    Likewise, in Lane,

supra, 7 N.J. at 363-64, our Supreme Court mentioned the loss-

leader practice as a target of the UCSA.

     Proof of loss-leader sales, however, is not generally

helpful in demonstrating the kind of monopolistic behavior

addressed by federal antitrust statutes.    See, e.g., Hiland

Dairy, Inc. v. Kroger Co., 402 F.2d 968, 973-75 (8th Cir. 1968)

(sales of dairy products as loss-leaders gave no rise to

dangerous probability of monopoly in a highly-competitive dairy

market), cert. denied, 395 U.S. 961, 89 S. Ct. 2096, 23 L. Ed.
2d 748 (1969).   At least one federal court has noted that such

sales "are distinguished from predatory pricing," where the


6
  "Loss-leader" refers to "[t]he selling of selected goods at a
loss in order to lure customers into the store." Safeway
Stores, Inc. v. Oklahoma Retail Grocers Asso., 360 U.S. 334,
340, 79 S. Ct. 1196, 1201, 3 L. Ed. 2d 1280, 1285 (1959).



                                28                         A-2723-11T1
"vendor's hope is to drive other competitors from the market and

use its consequent market power to recoup losses on underpriced

goods through supracompetitive prices" on those goods.    Parish

Oil Co. v. Dillon Cos., 523 F.3d 1244, 1254 n.5 (10th Cir.

2008); see also Wal-Mart Stores v. Am. Drugs, 891 S.W.2d 30, 34

(Ark. 1995) (Loss-leader strategy "is markedly different from a

sustained effort to destroy competition in one article by

selling below cost over a prolonged period of time.").

    As the United States Supreme Court has stated, however,

"federal antitrust laws . . . do not create a federal law of

unfair competition or 'purport to afford remedies for all torts

committed by or against persons engaged in interstate

commerce.'"    Brooke Group, supra, 509 U.S. at 225, 113 S. Ct. at

2589, 125 L. Ed. 2d at 187 (quoting Hunt v. Crumboch, 325 U.S.
821, 826, 65 S. Ct. 1545, 1548, 89 L. Ed. 1954, 1957 (1945)).

     A wholesaler in New Jersey might attempt to weaken

competitors by selling cigarettes at a loss, and to reap profits

through the sale of other products to the same retailer

accounts.     If the wholesaler has not transgressed federal or

state antitrust laws because it has no ability to recoup its

cigarette losses by means of future supracompetitive prices on

cigarettes, it nonetheless may have intentionally injured

competitors and harmed competition in a manner contemplated by




                                  29                        A-2723-11T1
the UCSA.   As one federal court stated with respect to a similar

statute of another state, the statutory price restrictions are

meant to enhance the likelihood that "a cigarette wholesaler

that wishes to increase its market share must do so by providing

higher quality service to its customers rather than by selling

below the Act's definition of cost."    Eby-Brown Co. v. Wis.

Dep't of Agric., 213 F. Supp. 2d 993, 998 (W.D. Wis. 2001),

aff'd, 295 F.3d 749 (7th Cir. 2002).    Whatever the precise

parameters of the anticompetitive intent element in our UCSA,

they must be broad enough to permit regulation of loss-leader

and other anticompetitive strategies.

    In that connection, plaintiff alleged in its complaint that

it "has suffered and continues to suffer substantial damages in

the form of lost sales of cigarettes, as well as related goods

including other tobacco products, candy, groceries, health and

beauty aids, and toiletries; and lost market share."     (Emphasis

added.)   That claim is cognizable under the UCSA.

    We have already noted that the UCSA explicitly provides

that below-cost pricing and the granting of rebates or

concessions constitute prima facie evidence of anticompetitive

intent.   N.J.S.A. 56:7-20(d).   In McLane Co., supra, 965 S.W.2d

at 113-14, the Arkansas court upheld against constitutional

challenge that state's statutory provision that evidence of




                                 30                         A-2723-11T1
below-cost pricing sufficed to raise a factual presumption of

the requisite intent.   Other courts, without mention of

recoupment, have nearly uniformly upheld similar provisions.

People v. Pay Less Drug Store, 153 P.2d 9, 13 (Cal. 1944);

Dikeou v. Food Distributors Ass'n, 108 P.2d 529, 531-33 (Colo.

1941); Davey Bros., Inc. v. Stop & Shop, Inc., 217 N.E.2d 751,

753 (Mass. 1966); Rocky Mountain Wholesale Co. v. Ponca

Wholesale Mercantile Co., 360 P.2d 643, 647 (N.M.), appeal

dismissed, 368 U.S. 31, 82 S. Ct. 145, 7 L. Ed. 2d 90 (1961);

see also Twin City Candy, supra, 149 N.W.2d at 702, 705-06

(striking down Minnesota's cigarette below-cost statute, but

suggesting that creating a presumption of intent could

facilitate proof of a violation consistent with constitutional

safeguards).   Contra Mott's Super Mkts., Inc. v. Frassinelli,

172 A.2d 381, 384-86 (Conn. 1961) (statutory presumption of

intent not sufficient to comply with due process requirements in

proving the defendant's violation).

    Under our UCSA, prima facie proof of anticompetitive intent

arising from rebates and concessions permitted plaintiff to

withstand defendants' motions for summary judgment when no

contrary evidence was presented.     Once defendants have

introduced sufficient evidence to rebut plaintiff's prima facie

case, plaintiff must discredit defendants' evidence or produce




                                31                          A-2723-11T1
additional evidence of anticompetitive intent so that a rational

factfinder could conclude that defendants had the intent to

injure competitors or to destroy or lessen competition.   The

intent element in the UCSA is not limited to the narrow meaning

of predatory intent in federal antitrust law.

     Despite six years of discovery and litigation, neither side

presented affirmative evidence of intent in the summary judgment

record.   Plaintiff relied on its interpretation of the Act,

which we have rejected in part, and defendants relied on the

highly competitive condition of the New Jersey wholesale market

to refute predatory intent, which we also reject as insufficient

by itself to rebut plaintiff's prima facie case.   As the matter

stands before us, neither side was entitled to summary judgment

on the grounds upon which they relied.

     The trial court's grant of summary judgment to defendants

will be reversed and the matter remanded for further proceedings

at which either side may present evidence of defendants' intent,

as well as defendants' actual costs as discussed previously.7




7
  In this civil case, we are not addressing N.J.S.A. 56:7-20(c),
which provides that a violation of the Act is a disorderly
person offense as to which a fine of up to $1,000 may be
imposed. We make no determination that a defendant would have
any burden of proof in defending against a disorderly persons
charge. See Twin City Candy, supra, 149 N.W.2d at 705-06.



                                32                        A-2723-11T1
                               III.

    Plaintiff also appeals from the trial court's dismissal of

its claims against defendants M. Bernstein & Sons ("Bernstein")

and Consolidated Service Distributors ("Consolidated") on

grounds that those claims were precluded by the entire

controversy doctrine.

    The doctrine requires each party to an action to assert all

claims arising from the controversy at issue — that is, all

claims arising from the same "core set of related facts" — or be

estopped from raising them thereafter.   Thomas v. Hargest, 363
N.J. Super. 589, 595 (App. Div. 2003).   The doctrine is meant to

foster "efficient judicial administration and fairness to

litigants."   Woodward-Clyde Consultants v. Chem. & Pollution

Sciences, Inc., 105 N.J. 464, 472 (1987).   Its nature is

equitable and its application subject to the trial court's broad

discretion on evaluation of the particular circumstances of each

case.   Oliver v. Ambrose, 152 N.J. 383, 395 (1998).   Application

of the doctrine is warranted only where the party against whom

it is asserted "had a fair and reasonable opportunity" to

litigate the claim in the earlier action.   Thomas, supra, 363

N.J. Super. at 596.

    Bernstein, Consolidated, plaintiff, and a number of other

defendants in this litigation were parties in an earlier action




                                33                          A-2723-11T1
filed in 1996, The Southland Corp. v. Plainfield Tobacco & Candy

Co. ("Southland litigation"), Monmouth County Docket No. L-1291-

96.   The plaintiff in that litigation, Southland Corporation,

was a franchisor of 7-Eleven stores that received a percentage

of the profits of its franchisees, including profits from the

sale of cigarettes.   It alleged that the defendants in that

litigation had participated in a fraudulent scheme of providing

unlawful cash rebates to the 7-Eleven franchisees, thereby

depriving the plaintiff of its full share of profits.

      In 2001, the court in the Southland litigation decided a

series of motions addressing whether the alleged rebates

violated the UCSA.    In its written decision, the court

determined that proof of predatory intent is necessary to

establish a violation of the Act, but it also concluded that

dismissal of the plaintiff's claims on that basis was

unwarranted at that stage of the litigation.8

      Plaintiff L.J. Zucca filed cross-claims in the Southland

litigation, but its cross-claims did not allege that Bernstein

or Consolidated, or any other defendant, violated the UCSA.

Plaintiff's complaint in this action alleged violations by


8
  Both sides on this appeal address the Southland trial court's
written opinion in the context of the predatory intent issue.
Because that opinion was unpublished, it does not constitute
precedent and is not subject to formal citation. R. 1:36-3.



                                 34                         A-2723-11T1
Bernstein, Consolidated, and the other defendants from 1999 to

the present, thus overlapping with the time period addressed in

the Southland litigation.

    The trial court in this case concluded that plaintiff's

claims arise from the same core of related facts as those in the

Southland litigation since both involved some of the same sales.

The court ruled that the entire controversy doctrine, Rule

4:30A, barred plaintiff's claims against Bernstein and

Consolidated because they could have been asserted as additional

cross-claims in the Southland litigation.   Requiring plaintiff

to raise its claims in the earlier action would have promoted

judicial efficiency and fairness to defendants, who had meant to

settle all claims arising from their sales that were addressed

in the prior litigation.

    In its initial merits brief on this appeal, plaintiff

challenged only the trial court's dismissal of those claims that

had not yet accrued by the time Bernstein and Consolidated had

each settled claims against them in the Southland litigation.

In its reply brief, however, plaintiff changed course and argued

that none of its current claims are barred by the entire

controversy doctrine.   Because plaintiff did not raise the

latter argument in its initial merits brief, we deem it to have

been waived.   See Drinker Biddle & Reath LLP v. N.J. Dep't of




                                35                         A-2723-11T1
Law and Pub. Safety, 421 N.J. Super. 489, 496 n.5 (App. Div.

2011).   An appellant may not raise new contentions for the first

time in a reply brief.    Borough of Berlin v. Remington & Vernick

Engineers, 337 N.J. Super. 590, 596 (App. Div.), certif. denied,

168 N.J. 294 (2001).

     Plaintiff, however, is correct as to its initial position

on appeal.     Application of the entire controversy doctrine does

not preclude claims that had not yet accrued at the time of the

earlier litigation.    K-Land Corp. No. 28 v. Landis Sewerage

Auth., 173 N.J. 59, 72 (2002).     Plaintiff could not be expected

to assert unaccrued claims against Bernstein and Consolidated

during their participation in the Southland litigation.     Any

claims against those defendants that were unaccrued at the time

of their dismissal from the Southland litigation must be

reinstated.9

     Affirmed in part; reversed and remanded in part.     We do not

retain jurisdiction.




9
  Bernstein argues as an alternative ground for affirmance that
plaintiff's claims should be dismissed for failure to comply
with Rule 4:5-1. We find insufficient merit in the argument to
warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).



                                  36                        A-2723-11T1